THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            The State, Respondent,

            v.

            Lexie Dial, III, Petitioner.

            Appellate Case No. 2013-001970



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal from Lexington County
                     R. Knox McMahon, Circuit Court Judge


                              Opinion No. 27512 

                    Heard March 5, 2015 – Filed April 1, 2015 



                 DISMISSED AS IMPROVIDENTLY GRANTED


            H. Wayne Floyd, of West Columbia, for Petitioner.

            Attorney General Alan M. Wilson and Assistant Attorney
            General Christina Catoe Bigelow, both of Columbia, for
            Respondent.


PER CURIAM: We granted certiorari to review the Court of Appeals' decision
in State v. Dial, 405 S.C. 247, 746 S.E.2d 495 (Ct. App. 2013). We now dismiss
the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, Acting Chief Justice, BEATTY, KITTREDGE, HEARN, JJ.,
and Acting Justice James E. Moore, concur.